Case: 18-60814   Document: 00515614568   Page: 1   Date Filed: 10/23/2020




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                                     Fifth Circuit

                                                                    FILED
                                 No. 18-60814                  October 23, 2020
                                                                 Lyle W. Cayce
                                                                      Clerk
FULL-CIRCLE STAFFING, L.L.C.; WATCHMAN INVESTMENT TRUST,

              Petitioners–Appellants,

v.

COMMISSIONER OF INTERNAL REVENUE,

              Respondent–Appellee.


PROFESSIONAL CARGO SERVICES USA, LIMITED; WATCHMAN
INVESTMENT TRUST,

              Petitioners–Appellants,

v.

COMMISSIONER OF INTERNAL REVENUE,

              Respondent–Appellee.


WATCHMAN INVESTMENT TRUST,

              Petitioner–Appellant,

v.

COMMISSIONER OF INTERNAL REVENUE,

              Respondent–Appellee.
     Case: 18-60814    Document: 00515614568   Page: 2   Date Filed: 10/23/2020


                                   No. 18-60814
AUZANO PRO, L.L.C.; WATCHMAN INVESTMENT TRUST,

              Petitioners–Appellants,

v.

COMMISSIONER OF INTERNAL REVENUE,

              Respondent–Appellee.


GULF CARGO GROUP, L.L.C.; WATCHMAN INVESTMENT TRUST,

              Petitioners–Appellants,

v.

COMMISSIONER OF INTERNAL REVENUE,

              Respondent–Appellee.


RICHARD T. PUDLO; MITZI M. PUDLO,

              Petitioners–Appellants,

v.

COMMISSIONER OF INTERNAL REVENUE,

              Respondent–Appellee.


                      Appeal from the United States Tax Court
                                USTC No. 12883-15
                                USTC No. 17279-15
                                USTC No. 17280-15
                                USTC No. 17281-15
                                USTC No. 17282-15
                                USTC No. 21187-15


                                        2
    Case: 18-60814     Document: 00515614568         Page: 3    Date Filed: 10/23/2020


                                     No. 18-60814
Before OWEN, Chief Judge, HAYNES and COSTA, Circuit Judges.
PER CURIAM:*
       The United States Tax Court held that the Watchman Investment Trust
and four related partnerships are shams for federal income tax purposes.
Accordingly, the tax court determined that the income from the shams is
personally attributable to Richard and Mitzi Pudlo for tax purposes. The
taxpayers now appeal. Since this court lacks jurisdiction over the appeals
brought by Watchman and the four partnerships, their appeals are dismissed.
This court lacks jurisdiction over the claims brought by the Pudlos, except for
their inadequate notice claim and their improper consolidation claim, the
latter of which is moot. We affirm the tax court’s judgment as to the issues
over which we have jurisdiction.
                                            I
       This case consists of six appeals. The first is brought by Richard and
Mitzi Pudlo (the Pudlos). The second appeal is brought by the Watchman
Investment Trust (Watchman). The remaining four appeals are brought by
partnerships: Full-Circle Staffing, L.L.C.; Professional Cargo Services USA,
Limited; Auzano Pro, L.L.C.; and Gulf Cargo Group, L.L.C. (the Partnerships).
Watchman owns 99% of Full-Circle Staffing, L.L.C.; Auzano Pro, L.L.C.; and
Gulf Cargo Group, L.L.C. Richard Pudlo owns the remaining 1%. Watchman
also owns 94% of Professional Cargo Services USA, Limited. The Pudlos and
another business—wholly-owned by the Pudlos—own the remaining 6%.
Watchman’s sole beneficiary, Lighthouse Foundation, is a charitable trust
managed by the Pudlos. The basis of the underlying litigation was that, on



*Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                            3
    Case: 18-60814       Document: 00515614568           Page: 4     Date Filed: 10/23/2020


                                        No. 18-60814
almost $7.9 million in ordinary business income earned by the Partnerships, a
total of $1,448 in income tax was paid by the partners (i.e., Watchman and the
Pudlos).
        In 2015, the Commissioner of Internal Revenue (Commissioner) sent
Notices of Final Partnership Administrative Adjustment (FPPAs) to the
Partnerships, and Notices of Deficiency to Watchman and the Pudlos. In
response, the taxpayers filed cases with the United States Tax Court. The tax
court eventually consolidated the six matters. After a two-day trial, the tax
court severed the cases and issued six separate decisions.                     The tax court
entered its decisions with respect to Watchman and the Partnerships on June
28, 2018. The tax court entered its decision in the Pudlos’ case on July 12,
2018.     In those decisions, the tax court held, among other things, that
Watchman and the Partnerships were shams for federal income tax purposes.
Accordingly, the tax court attributed all the income to the Pudlos personally
for tax purposes. On August 13, 2018, the Pudlos asked the tax court to
reconsider and vacate its decision against them. The tax court denied the
motion on August 16, 2018.              The Pudlos filed their notice of appeal on
November 8, 2018, and Watchman and the Partnerships filed their notices of
appeal on November 13, 2018. 1
                                               II
        A notice of appeal from a decision in a tax court case must be filed within
90 days after entry of the decision. 2 The only exception to this rule is if a party
files a timely motion to vacate or revise the tax court’s decision. 3 Then, “the
time to file a notice of appeal runs from the entry of the order disposing of the



1 See FED. R. APP. P. 13(a)(2) (“If sent by mail the notice [of appeal] is considered filed on the
postmark date . . . .”).
2 I.R.C. § 7483; see also FED. R. APP. P. 13(a)(1)(A).
3 FED. R. APP. P. 13(a)(1)(B).

                                                4
    Case: 18-60814       Document: 00515614568          Page: 5     Date Filed: 10/23/2020


                                        No. 18-60814
motion or from the entry of a new decision, whichever is later.” 4 A motion to
vacate or revise must be filed within 30 days of the tax court’s decision. 5 An
untimely motion does not toll the time by which a notice of appeal must be
filed. 6 If a notice of appeal is not filed within the prescribed time frame, then
the tax court’s decision becomes final and unreviewable. 7
       Here, the tax court entered its decisions with respect to Watchman and
the Partnerships on June 28, 2018.                 No motion to vacate the decisions
regarding Watchman and the Partnerships was filed. Accordingly, the notices
of appeal for those cases had to be filed on or before September 26, 2018. But
they were filed on November 13, 2018, well beyond the deadline.
       The tax court entered its decision in the Pudlos’ case on July 12, 2018.
On August 13, 2018, the Pudlos timely asked the tax court to reconsider and
vacate its decision against them. The tax court denied the motion on August
16, 2018. Accordingly, the notice of appeal for that case had to be filed within
90 days of the denial. It was filed on November 8, 2018, within the deadline.
       The taxpayers contend that this motion to vacate, despite only being filed
in the Pudlos’ individual case and only arguing to vacate the decision in the


4 Id.
5 TAX CT. R. 162 (“Any motion to vacate or revise a decision, with or without a new or further
trial, shall be filed within 30 days after the decision has been entered, unless the [tax court]
shall otherwise permit.”).
6 Dean v. Comm’r, No. 17-1123, 2017 WL 4232520, at *1 (D.C. Cir. Sept. 13, 2017)

(“Appellant’s second motion to vacate or revise did not toll the appeals period because that
motion was itself untimely . . . .”); accord Hamilton Plaintiffs v. Williams Plaintiffs, 147 F.3d
367, 371 & n.10 (5th Cir. 1998) (holding plaintiffs’ appeal untimely because plaintiffs’
untimely “Motion to Reconsider and Vacate Orders” “did not toll the time for filing a notice
of appeal”); see also Green v. Drug Enf’t Admin., 606 F.3d 1296, 1300 (11th Cir. 2010); Sanders
v. Clemco Indus., 862 F.2d 161, 165 (8th Cir. 1988); Marane, Inc. v. McDonald’s Corp., 755
F.2d 106, 110 (7th Cir. 1985).
7 I.R.C. § 7481(a)(1) (“[T]he decision of the Tax Court shall become final . . . [u]pon the

expiration of the time allowed for filing a notice of appeal, if no such notice has been duly
filed within such time . . . .”); Bowles v. Russell, 551 U.S. 205, 207 (2007) (“[T]he requirement
of filing a timely notice of appeal is mandatory and jurisdictional.” (internal quotation marks
omitted)).
                                               5
    Case: 18-60814      Document: 00515614568          Page: 6     Date Filed: 10/23/2020


                                       No. 18-60814
Pudlos’ case, was meant to include Watchman and the Partnerships. We need
not consider this argument. Even assuming the motion to vacate did include
taxpayers besides the Pudlos, the motion to vacate would have still been
untimely for Watchman’s and the Partnerships’ cases. The 30-day window for
Watchman and the Partnerships to file their motion(s) to vacate or revise
expired on July 28; the Pudlos’ motion to vacate was not filed until August 13,
well beyond the expiration. The motion to vacate did not toll the time for filing
notices of appeal in Watchman’s and the Partnerships’ cases, unlike in the
Pudlos’ case.
       Watchman and the Partnerships also argue that this court should
equitably extend its jurisdiction even if the notices were not timely. But the
Supreme Court has held that the time for filing a notice of appeal is
jurisdictional and cannot be extended. 8 Therefore, this court lacks jurisdiction
over the appeals of Watchman and the Partnerships. Their appeals must be
dismissed.
                                             III
       The only remaining case is the Pudlos’, in which they argue, among other
issues, that the tax court erred in holding that Watchman and the
Partnerships were shams, and in failing to consider the amended tax filings of
the Partnerships.




8Bowles, 551 U.S. at 207 (“[T]he requirement of filing a timely notice of appeal is mandatory
and jurisdictional.” (internal quotation marks omitted)); see also Federated Dep’t Stores, Inc.
v. Moitie, 452 U.S. 394, 400 (1981) (“[T]his Court recognizes no general equitable
doctrine . . . which countenances an exception to the finality of a party’s failure to appeal
merely because his rights are ‘closely interwoven’ with those of another party [who timely
appealed].”).
                                              6
    Case: 18-60814       Document: 00515614568           Page: 7     Date Filed: 10/23/2020


                                        No. 18-60814
       For certain partnership issues, the tax court has jurisdiction only to
consider partnership-level issues. 9            This means that, in those types of
proceedings in tax court, a partner, like Richard Pudlo, cannot raise an issue
regarding an individual partner’s tax liability; he can only raise a partnership
item. A “partnership item[]” is defined as any item that is “required to be taken
into account for the taxable year of a partnership” and that the Secretary of
the Treasury has determined, in regulations, to be “more appropriately
determined at the partnership level than at the partner level.” 10 Partnership
items include “[t]he partnership aggregate and each partner’s share
of . . . [i]tems of income, gain[,] loss, deduction, or credit.” 11 They also include
“the legal and factual determinations that underlie the determination of the
amount, timing, and characterization of items of income, credit, gain, loss,
deduction, etc.” 12
       The issue of whether a partnership is a sham and should be disregarded
for federal income tax purposes is a partnership-level issue. 13 Thus, whether
Watchman is a sham is a partnership-level issue. 14 Further, whether the tax
court properly considered amended tax returns of the Partnerships 15 is


9 See Duffie v. United States, 600 F.3d 362, 372 (5th Cir. 2010) (“[T]he Tax Court’s jurisdiction
is limited to determining partnership items and the proper allocation of those partnership
items among the partners.”).
10 TREAS. REG. § 301.6231(a)(3)-1(a) (1986).
11 Id. § 301.6231(a)(3)-1(a)(1)(i).
12 Id. § 301.6231(a)(3)-1(b).
13 See United States v. Woods, 571 U.S. 31, 37-39 (2013) (holding that “a court in a

partnership-level proceeding . . . has jurisdiction to determine not just partnership items,”
but also whether “a partnership lacks economic substance” because that determination is “an
adjustment to a partnership item”); see also Napoliello v. Comm’r, 655 F.3d 1060, 1065 (9th
Cir. 2011) (“[A] determination as to a partnership’s validity . . . falls within the definition of
a partnership item.”); RJT Invs. X v. Comm’r, 491 F.3d 732, 736-37 (8th Cir. 2007)
(considering the issue of a partnership’s status as a sham because it “may render a ‘thumbs-
up or thumbs-down’ verdict on other relevant partnership item entries”).
14 See supra note 12.
15 See, e.g., Samueli v. Comm’r, 132 T.C. 336, 343-46 (2009) (“focus[ing] on whether the

amended return . . . qualifie[d] as a partner AAR”).
                                                7
     Case: 18-60814      Document: 00515614568           Page: 8     Date Filed: 10/23/2020


                                        No. 18-60814
relevant to factual and legal determinations about the Partnerships’ income
and the tax liability of their partners. Thus, it too is a partnership-level issue.
        In the partnership proceedings below, the tax court made the
determination that Watchman was a sham. 16                          This meant that the
Partnerships were solely owned by the Pudlos. 17                   The tax court’s opinion
concluded that “[b]ecause we have found that Watchman is a sham, it seems
to us that the partnerships’ income is attributable to the Pudlos without the
need to determine whether the four partnerships should also be disregarded
for Federal tax purposes.” 18 Whether the partnerships should be disregarded
were partnership-level determinations that could not be litigated in the Pudlos’
proceedings regarding their individual tax liability as partners. 19
        Accordingly, the Pudlos’ partnership-level claims regarding (1) the tax
court’s determination that Watchman and the Partnerships were shams, and
(2) the tax court’s failure to consider amended tax filings of the Partnerships
are both dismissed for lack of jurisdiction.
                                               IV
        Next, the Pudlos allege that the Notices of Deficiency the Commissioner
sent to the Pudlos and Watchman were insufficient because they did not
mention the sham theory of tax liability. But “[a]fter issuing a Notice of
Deficiency . . . the IRS may later assert in the tax court new legal theories and
allege additional deficiencies.” 20


16 Full-Circle Staffing, LLC v. Comm’r, 115 T.C.M. 1341, at *37 (2018).
17 Id. at *35-37.
18 Id. at *35.
19 See id. at *34-37.
20 QinetiQ US Holdings, Inc. & Subsidiaries v. Comm’r, 845 F.3d 555, 560 (4th Cir. 2017),

cert. denied, 138 S. Ct. 299; see also I.R.C. § 6214(a) (“[T]he Tax Court shall have jurisdiction
to redetermine the correct amount of the deficiency even if the amount so redetermined is
greater than the amount of the deficiency, notice of which has been mailed to the
taxpayer . . . .”); I.R.C. § 7522(a) (“An inadequate description” within a notice of “the tax due,
interest, additional amounts, additions to the tax, and assessable penalties” “shall not
                                                8
   Case: 18-60814       Document: 00515614568         Page: 9    Date Filed: 10/23/2020


                                      No. 18-60814
       The Pudlos also allege that the Commissioner “argued for the first time
in its opening brief this is a sham case.” However, the Commissioner alleged
this was a sham case, among other filings, (1) in its FPPAs prior to any case
being filed, (2) in its answer to the Pudlos’ petition in the tax court, and (3) in
its motion for consolidation more than a year before trial. Moreover, the Pudlos
acknowledged it was a sham case, among other filings and proceedings, (1) in
their petition filed with the tax court, (2) in their response to one of the
Commissioner’s consolidation motions, and (3) at a hearing in response to the
second consolidation motion. The Pudlos had adequate notice that this was a
tax sham case. Therefore, we affirm on this issue.
                                             V
       Lastly, the Pudlos claim that the tax court improperly consolidated the
six cases. This issue is moot.
       “Article III of the Constitution grants the Judicial Branch authority to
adjudicate ‘Cases’ and ‘Controversies.’” 21 Federal courts are unable to decide
disputes or expound on the law without such an ongoing “Case” or
“Controversy.” 22 “A case becomes moot—and therefore no longer a ‘Case’ or
‘Controversy’ for purposes of Article III—‘when the issues presented are no
longer “live” or the parties lack a legally cognizable interest in the outcome.’” 23
Mootness can occur when the injury complained of cannot be redressed by the
requested relief. 24




invalidate such notice.”); TAX CT. R. 142(a)(1) (providing that the burden of proof is on the
respondent for “increases in deficiency . . . pleaded in the answer”).
21 Already, LLC v. Nike, Inc., 568 U.S. 85, 90 (2013).
22 Id.
23 Id. at 91 (quoting Murphy v. Hunt, 455 U.S. 478, 481 (1982) (per curiam) (some internal

quotation marks omitted)).
24 See id. at 90.

                                             9
  Case: 18-60814    Document: 00515614568     Page: 10   Date Filed: 10/23/2020


                                 No. 18-60814
      Here, even if this court were to reverse the tax court for improper
consolidation and remand for further proceedings, we could only reverse and
remand the Pudlos’ case since we lack jurisdiction in the other five cases. The
only issues the Pudlos could then raise on remand are partnership-level
questions that, as discussed above, would be outside of the tax court’s
jurisdiction. Thus, even if this court ruled on the improper consolidation claim,
it could offer the Pudlos no relief. That renders their claim moot. Because the
claim regarding consolidation is moot, we must dismiss it.
                                *      *       *
      Watchman’s and the Partnerships’ appeals are DISMISSED.                The
Pudlos’ appeal is DISMISSED in part, i.e., as to all claims other than the claim
that the Notices of Deficiency were inadequate. The judgment of the United
States Tax Court is otherwise AFFIRMED in the Pudlos’ appeal.




                                       10